DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/21 has been entered.

 Claim Objections
Claim 2 is objected to because of the following informalities: the limitation “the head mounted display includes a reception receiving the image date from the information processing device” should be “the head mounted display includes a reception receiving the image data from the information processing device”. “Date” appears to be a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (USPN 2016/0021360 A1) in view of Kim et al. (USPN 2011/0032330 A1).

As to claim 1, Nishizawa teaches a display system including an information processing device and a head mounted display connected to the information processing device, the display system comprising:
a display unit that displays an image including an object (see at least figs. 1 and 2,4: image display section);
a controller that sets a division position in the image (see at least fig. 2: image processing section 160 and [0061]); and

wherein
the display unit displays an additional information at a position that overlaps with the image and that is away from the division position (see at least figs. Fig. 4A-4C, 5A, Abstract, [0007]-[0008], [0029]-[0030], [0096], [0129]),
the head mounted display includes a right-eye display unit that displays the first image and a left-eye display unit that displays the second image (see at least fig. 1: head-mount type display device 100 with a right optical image display section 26, a left optical image display section 28), and
only one of the right-eye display unit or the left-eye display unit displays the additional information (see at least Fig. 4A-4C, 5A, Abstract, [0007]-[0008], [0029]-[0030], [0096] “In the case in which the additional information is the information easy to visually recognize together with the external sight such as characters or symbols, the display method selection section 185 selects the display method for displaying the additional information in either one of the right optical image display section 26 and the left optical image display section 28 as shown in FIG. 4A. In FIG. 4A, the additional information IF related to the book as the object is displayed in the left display image VL displayed on the left optical image display section 28. In other words, the additional information IF of the object is displayed so as to be visible only to the left eye of the user. Thus, it is possible for the user to visually recognize clearly the external sight and the additional information displayed so as to be superimposed on the external sight without 
Nishizawa does not directly teach the display unit displays an operation menu at a position that overlaps with the image and that is away from the division position, the operation menu indicating a menu in which the controller executes an adjustment.
Kim teaches a display unit displays an operation menu at a position that overlaps with the image and that is away from the division position, the operation menu indicating a menu in which the controller executes an adjustment (see at least figs. 1, 17-31,26,27: 3D setting menu, [0076], [0109], [0114], [0147] “While the display 180 displays only the 3D format setting menu 1010 in FIG. 10 for illustrative purposes, to which the present invention is not limited, it may be also contemplated that the 3D format setting menu 1010 overlies on an image (not shown) displayed on the display 180. Specifically, the 3D format setting menu 1010 may be displayed in a pop-up window.” and claims 1-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the adjustment object (menu) in an image as taught by Kim with the additional information as taught by Nishizawa because they are in the same field of HMDs and also to for increasing user convenience (see Kim at least [0003]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the 

As to claim 12, Nishizawa teaches a control method of a display system including an information processing device and a head mounted display connected to the information processing device, the information processing device including a display unit, the head mounted display including a right-eye display unit and a left-eye display unit, the control method comprising:
causing the display unit to display an image that includes an object (see at least figs. 1 and 2: image display section);
setting a division position in the image (see at least fig. 2: image processing section 160 and [0061]);
generating a first image including the object and a second image including the object by dividing the image at the division position (see at least fig. 1: right optical image display section 26, a left optical image display section 28 and fig. 2: display control section 190  and [0062]-[0063]);
causing the display unit to display additional information at a position that overlaps with the image and that is away from the division position (see at least figs. Fig. 4A-4C, 5A, Abstract, [0007]-[0008], [0029]-[0030], [0096], [0129]);
causing the right-eye display unit to display the first image (see at least fig. 1: a right optical image display section 26); and

wherein
causing only one of the right-eye display unit or the left-eye display unit to display the additional information (see at least Fig. 4A-4C, 5A, Abstract, [0007]-[0008], [0029]-[0030], [0096] “In the case in which the additional information is the information easy to visually recognize together with the external sight such as characters or symbols, the display method selection section 185 selects the display method for displaying the additional information in either one of the right optical image display section 26 and the left optical image display section 28 as shown in FIG. 4A. In FIG. 4A, the additional information IF related to the book as the object is displayed in the left display image VL displayed on the left optical image display section 28. In other words, the additional information IF of the object is displayed so as to be visible only to the left eye of the user. Thus, it is possible for the user to visually recognize clearly the external sight and the additional information displayed so as to be superimposed on the external sight without adjusting the focal distance. It should be noted that it is also possible to adopt the configuration in which the user can set which one of the right optical display section 26 and the left optical image display section 28 is made to display the additional information using the operation to the operation section 135 in the case in which there is selected the display method of making either one of the display sections display the additional information.”).
Nishizawa does not directly teach an operation menu.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the adjustment object (menu) in an image as taught by Kim with the additional information as taught by Nishizawa because they are in the same field of HMDs and also to for increasing user convenience (see Kim at least [0003]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, the combination of Nishizawa and Kim teach the display system according to claim 1 (see above rejection), wherein the information processing device includes a transmission unit transmitting an image data corresponding to the image to the head mounted display and the head mounted display includes a reception receiving the image data from the information processing device (see Nishizawa at least fig. 2: transmitting units TX for transmitting the image to the display device by the information processing device 10 and receiving units Rx).

As to claim 5, the combination of Nishizawa and Kim teach the display system according to claim 1 (see above rejection), wherein the operation menu does not overlap with the object (see Kim at least figs. 1, 17-31: 3D setting menu (operation menu) and [0147] and note location/arrangement is an obvious choice of design).

As to claim 7, the combination of Nishizawa and Kim teach the display system according to claim 1 (see above rejection), wherein the information processing device includes a reception unit that receives an input, and the display unit displays the operation menu when the reception unit receives the input, and does not display the operation menu when the reception unit does not receive the input (see Nishizawa at least fig. 2: receiving units Rx and figs. 3-5: additional information and Kim least figs. 1, 17-31: 3D setting menu (operation menu), [0076], [0109], [0114], [0147]).

As to claim 8, the combination of Nishizawa and Kim teach the display system according to claim 2 (see above rejection), further comprising: a detection unit that detects whether the head mounted display is connected to the information processing device, wherein the controller reduces luminance of the image displayed on the second display unit, in accordance with a detection result of the detection unit, to be lower than set luminance (see Nishizawa at least figs. 1-2: note connection shown and therefore detected and [0060] “It should be noted that it is also possible for the image processing section 160 to perform image processing such as a resolution conversion process, various color correction processes of, for example, adjustment 

As to claim 9, the combination of Nishizawa and Kim teach the display system according to claim 8 (see above rejection), wherein the operation menu indicates the menu in which the controller adjusts a luminance of the image (see Nishizawa at least [0060] “It should be noted that it is also possible for the image processing section 160 to perform image processing such as a resolution conversion process, various color correction processes of, for example, adjustment of luminance and chromaticness, or a keystone distortion correction process on the image data if necessary”). 

As to claim 10, the combination of Nishizawa and Kim teach the display system according to claim 1 (see above rejection), wherein the image has a first region and a second region, the first region includes the object and the operation menu, and the second region includes the object and does not includes the operation menu (see Nishizawa at least figs. 1-5A: left, right and additional information and [0096] “In the case in which the additional information is the information easy to visually recognize together with the external sight such as characters or symbols, the display method selection section 185 selects the display method for displaying the additional information in either one of the right optical image display section 26 and the left optical image display section 28 as shown in FIG. 4A. In FIG. 4A, the additional information IF related to the book as the object is displayed in the left display image VL displayed on the left optical image display section 28. In other words, the additional 

Note: References cited include just some examples that Examiner feels best explain the prior art rejection. However, the entire references teach the scope of the claims in more detail. Examiner recommends that Applicant read the full disclosures.

Response to Arguments
Applicant’s arguments filed 10/18/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
(1) Han et al. (USPN 2018/0033177 A1) teaches an adjustment object including an operation menu that adjusts the image (see at least [0041] “The input member 213 may include various input circuitry and allow a function of the electronic device 100 to operate in response to, for example, a user input (e.g., a touch, a press, a drag, or the like). In this regard, the user may allow a graphic user interface (GUI) to be displayed on a screen displayed in sight, by using the input member 213. The user may control a settings item associated with image playback, such as an audio volume of the electronic device 100, by operating the input member 213 such that an input signal is applied to at least one object (e.g., a settings menu) included in the GUI. In various embodiments, the input member 213 may include at least one of a touch pad, a physical button, a joystick, and a wheel”); 
(2) Sadi et al. (USPN 2016/0086379 A1) teaches an adjustment object including an operation menu that adjusts the image (see at least fig. 31 and [0174] “In particular embodiments, the client device may provide a UI that allows the user to interact with the 360.degree. stereoscopic 3-D video. In particular embodiments, the IMU of client devices 150A-C may use motion of the user's head to interact with the UI (e.g., nod or shake their head to confirm or deny actions). As an example and not by way of limitation, the UI may use the sides of perspective 242A-C to display menu items or activate various capabilities. For example, if the center of perspective 242A-C includes the main video content, the sides or back of perspective 
(3) Nishizawa (USPN 2018/0276898 A1) teaches an adjustment object including an operation menu that adjusts the image (see at least fig. 7 and [0089] “The content data 124 includes data (e.g., image data, video data, and audio data) of contents including images and 
(4) Kojima et al. (USPN 2017/0185214 A1) – see at least [0310] “an energy saving mode or any other mode may be activated so that only one of the right light guide 26 and the left light guide 28 displays an operation control command image. In this case, the input analysis section 163 may detect approach of an operation body by using the right sensor section 410 or the left sensor section 420, that is, only the sensor section on the side where display operation is performed.”; 
(5) Sendai et al. (USPN 2017/0168562 A1) – see at least [0069] “the display control unit 190 controls generation and emission of image light using each of the right display driving unit 22 and the left display driving unit 24. For example, the display control unit 190 allows both of the right display driving unit 22 and the left display driving unit 24 to generate image light, allows only one of the right display driving unit 22 and the left display driving unit 24 to generate image light, or allows both not to generate image light.”;
(6) Kobayashi et al. (USPN 2017/0160550 A1) – see at least [0162] “In FIGS. 4(F) and 4(G), an example is shown in which one superimposing position mark M is disposed in each of the image for left eye 355 and the image for right eye 356. However, the number, the shape, and the like of indexes (superimposing position marks) are optional. For example, as the shape 
(7) Li et al. (USPN 2017/0011555 A1) – see at least [0006], [0169] “FIG. 13 is a schematic diagram of a state where the marker image IMG is displayed on only the right optical image display section 26B. FIG. 13 illustrates an outline when a user visually perceives the marker image IMG displayed on the right optical image display section 26B from a right-eye position RP which is set as the position of the virtual or expected right eye of the user wearing the image display section 20B in advance. Meanwhile, FIG. 13 illustrates only the image display section 20B within the HMD 100B”, [0272] “FIG. 29 is a schematic diagram illustrating a spatial positional relationship in a state where a marker image IMG is displayed on only the right optical image display section 26Ca. FIG. 29 schematically illustrates the case where a user US visually perceives a marker image IMG displayed on the right optical image display section 26Ca from a right eye position RP which is set in advance as the position of an imaginary right eye of the user US wearing the image display section 20Ca.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






			/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623